                                    SCHEDULE A
1. All emails sent from or received by you to Nicole Prause and/or Liberos LLC that refer or
   relate to Alexander Rhodes and/or NoFap.

2. All emails sent from or received by you to Nicole Prause and/or Liberos LLC that refer or
   relate to any research, studies, grants, or other projects to which you are involved with
   Nicole Prause and/or Liberos LLC and to which were funded through or otherwise involved
   the University of Pittsburgh.

3. Copies of all records related to any project, grant, or other research funding regarding
   studies to which you are involved with Nicole Prause and/or Liberos LLC and to which are
   funded through or otherwise involve the University of Pittsburgh.
